PD-0682_0687-16
            PD-0682_0687-16                                     COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                                Transmitted 6/20/2016 2:56:21 PM
                                                                  Accepted 6/21/2016 3:53:48 PM
                                                                                  ABEL ACOSTA
                                                                                          CLERK

  NO. 04-15-00165-CR, NO. 04-15-00166-CR, NO. 04-15-00167-CR, NO. 04-15-
            00168-CR, NO. 04-15-00169-CR, NO. 04-15-00170-CR,
                   IN THE TEXAS COURT OF CRIMINAL APPEALS
                                AUSTIN, TEXAS
___________________________________________________________________


      RICHARD BRUCE                 §
      DEBENEDETTO                   §                APPELLANT
                                    §
      V.                            §
                                    §
      THE STATE OF TEXAS            §                APPELLEE




                       FROM THE 4TH COURT OF APPEALS
                             SAN ANTONIO, TEXAS
                       STYLED Richard Bruce DeBenedetto
                                  Appellant
                                        v.
                              The State of Texas
                                   Appellee
                                                            June 21, 2016
Delivered and filed,
May 25, 2016
AUSTIN, TEXAS

                                        1
                      IDENTITIES OF PARTIES AND COUNSEL


RICHARD BRUCE DEBENEDETTO, APPELLANT, PETITIONER PRO SE
P.O. Box 3157
South Padre Island Texas 78597
Phone: (956) 572-0294
Fax: (956) 290-8394
Email: rickyde2000@aol.com


PATRICK O’FIEL, ATTORNEY FOR APPELLANT ON APPEAL
The Law Office of Attorney Patrick O’Fiel, P.C.
Texas Bar No. 24304606
The Schreiner Building
200 Earl Garrett, Ste. 206
Kerrville, Texas 78028
Phone: (830) 496-1257
Fax: (830) 257-9852
Email: patrick@ofiellaw.com


STATE OF TEXAS, APPELLEE
BRUCE CURRY 216TH DISTRICT ATTORNEY, ATTORNEY FOR APPELLEE
The 216th District Attorney’s Office
Texas Bar No. 05268500
The Schreiner Building
200 Earl Garrett, Ste. 202
Kerrville, Texas 78028
Phone: (830) 896-4744
Fax: (830) 896-2620
Email: 216thda@bizstx.rr.com




                                          2
         PETITIONER’S FIRST MOTION FOR EXTENSION OF TIME TO FILE
                      PETITION FOR DISCRETIONARY REVIEW


      TO THE HONORABLE TEXAS COURT OF CRIMINAL APPEALS:
NOW COMES RICHARD DEBENEDETTO, Appellant and Pro Se Petitioner in the
above numbered causes and files this his First Motion for Extension of Time to File
Petition for Discretionary Review in the Texas Court of Criminal Appeals, under
Rule 10.5(b)(3) TEXAS RULES OF APPELLATE PROCEDURES.
      In support Petitioner would respectfully show this Court the following:
                                       I
      Petitioner, RICHARD BRUCE DEBENEDETTO, is requesting an extension of
time to file his Petition for Discretionary Review, which is currently due to be filed
on June 25 2016.
                                       II
      This is the first request to file this Motion for Extension of Time to File
Petition for Discretionary Review in this matter.
                                       III
      The length of extension sought by the Petitioner is 20 days.
                                       IV
      The following facts are relied on to reasonably explain the Petitioner’s need
for an extension of time:
      1. On May 25th 2015 the 4thCourt of Appeals delivered and filed its
         Memorandum Opinion affirming trial Court’s decision regarding Richard
         Bruce DeBenedetto APPELLANT v. the STATE of Texas, APPELLEE.
      2. Appellant Richard Bruce DeBenedetto was represented by Counsel
         Patrick O’Fiel in the aforementioned appeal.

                                             3
      3. Attorney for the Appellant Patrick O’Fiel was out of the country at the
         time of the Court’s decision on May 25, 2016 and returned on or about
         May 31, 2016.
      4. Immediately upon his return attorney for the Appellant informed
         Richard Bruce DeBenedetto of the Court’s Memorandum Opinion
         through certified mail no . 9314869904300023642755.
      5. Appellant received and signed for attorney’s letter of May 31st and a
         copy of the Court’s Memorandum Opinion on June 10, 2016. (See
         Attachments 9314869904300023642755 pages 1 and 2).

                                        V

          Appellant seeks to file his Petition for Discretionary Review Pro Se as
there is no compelling state mandate by which Appellant’s court appointed
counsel may assist in the filing of said Petition.


                                            VI


      This is the first request for extension of time to file the Pro Se Appellant’s
Petition for Discretionary Review and the Petitioner is requesting additional time
to prepare his Petition.


                                            VI
      This, a Petition for review of an Appellate Memorandum Opinion on a
unique trial involving complex legal issues, having their foundation in
Constitutional law and appellate standards unfamiliar to the Pro Se
Petitioner. The Petitioner requires additional time to adequately address the
issues of Appellate law required by this Petition.




                                            4